Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Patent Board Decision filed 12/21/2021. 
Claims 1-3, 5-15, 20-26, 28-30, 32, and 33 are currently pending.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Magdassi et al. (US 2012/0168684) and Jablonski et al. (US 8,673,049), fail to teach or suggest the claimed sinterable conductive compositions comprising a metal component having an average particle diameter of 150 nm to 100 micrometers and at least one particulate polymer in an aqueous emulsion where the metal component and particulate polymer have an average particle diameter ratio of 1:1 to 10:1.  
The Board reversed the prior rejection(s) over Magdassi et al. in view of Jablonski et al.  The claims require a specific relationship between the particle size of the metal component and of the polymer particle, and not merely a size range for the polymer particle.  There is no evidence of an interdependent relationship between the diameter sizes of the metal component(s) and polymer particle of the prior art references, and nothing in the prior art references suggests or recognizes the claimed ratio relationship is a result effective variable.  See pages 5-6 of the Board Decision rendered and mailed 12/21/2021.
Magdassi et al. teaches an aqueous ink formulation comprising metallic nanoparticles in a size between 1 and 1000 nm and a sintering agent that is sinterable at low temperature to aggregate and coalesce the nanoparticles onto a substrate (para. 0039-0057).  Although Magdassi et al. teaches the formulation may further comprise a dispersant and additives that enhance performance, environmental effect, and other properties of the ink formulation (para. 0055 and 0058), the reference fails to teach the composition further comprises a particulate polymer.  
Jablonski et al. teaches a silver nanoparticle composition comprising silver nanoparticles less than 100 nm which is sinterable at low temperature to form a silver electroconductive film (abstract and col. 5 lines 27-29).  Jablonski teaches the addition of a water-soluble polymer which can be directly dissolved in a solvent, latex which is an emulsion in which resin fine particles are dispersed in an aqueous solvent, or the like (col. 6 lines 60-67).  Although Jablonski et al. teaches “fine resin particles”, the reference does not further characterize the size of the polymer particle, nor suggest a relationship between the polymer particle size and metal particle size as claimed.  
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
February 28, 2022